DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 8, 15, 17, 21, 23, 26–29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0156002 (published 01 June 2017) (“Han”).
Claim 1 is drawn to “a transducer assembly.” The following table illustrates the correspondence between the claimed transducer assembly and the Han reference.
Claim 1
The Han Reference
“1. (Original) A transducer assembly, comprising:
The Han reference describes an integrated die 100 including a microphone sensor 102 and a vibration sensor 104. Han at ¶ 25, FIG.1.

Microphone sensor 102. Id. at ¶ 26, FIG.1.
“a transducer substrate, a first aperture defined at a first location of the transducer substrate;
Sensor 102 is formed on top of a substrate 106 including a sound inlet opening 120. Id.
“an acoustic transducer diaphragm disposed on the transducer substrate over the first aperture and configured to vibrate in response to an acoustic signal; and
Sensor 102 includes a diaphragm 108 coupled to substrate 106 by an attachment layer 114 and anchor layer 116. Id. Diaphragm is suspended over sound inlet opening 120. Id.
“an acoustic transducer back plate disposed on the transducer substrate axially spaced apart from the acoustic transducer diaphragm over the first aperture; and
Sensor 102 includes top plate 110 mounted on substrate 106, spaced apart from diaphragm 108 over sound inlet opening 120. Id.
“a vibration transducer, comprising:
Vibration sensor 104. Id. at ¶ 27, FIG.1.
“the transducer substrate, a second aperture defined at a second location of the transducer substrate spaced apart from the first aperture;
Vibration sensor 104 shares die substrate 106 with microphone sensor 102. Substrate 106 includes a second opening 140 spaced apart from sound inlet opening 120. Id.
“a vibration transducer diaphragm disposed on the transducer substrate over the second aperture;
Vibration sensor 104 includes beam transducers 132 disposed over opening 140. Id. at ¶¶ 27–32, FIGs.1, 2.
“a vibration transducer back plate disposed on the transducer substrate axially spaced apart from the vibration transducer diaphragm over the second aperture; and
Vibration sensor 104 includes top plate 130 fixed on substrate 106 (via attachment layer 114 and anchor layer 116. Id. The two layers space top plate 130 apart from beams 132 located over opening 140. Id.
“an anchor coupled to one of the vibration transducer diaphragm or the vibration transducer back plate, the anchor disposed in the second 
Id.

Table 1
For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 2 depends on claim 1, and further requires the following:
“wherein the acoustic transducer back plate is coupled to the transducer substrate via a support structure circumferentially positioned around the first aperture.”
Han similarly couples top plate 110 to substrate 106 via an attachment layer 114 circumferentially positioned around sound inlet opening 120. Han at ¶¶ 26, 31, FIGs.1, 2. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 5 depends on claim 1, and further requires the following:
“further comprising at least one of a second acoustic transducer diaphragm or a second vibration transducer diaphragm.”
Han’s vibration sensor 104 similarly includes two beam transducers 132. Han at FIGs.1, 2. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 8 is drawn to “a transducer assembly.” The following table illustrates the correspondence between the claimed transducer assembly and the Han reference.
Claim 8
The Han Reference
“8. (Original) A transducer assembly, comprising:
The Han reference describes a vibration sensor package 1500 

A package substrate 1502 carries substrate 100. Id. Substrate 1502 includes an aperture 1512. Id.
“a protrusion extending from a first side of the base;
Substrate carries a package lid 1510. Id. at ¶ 48, FIG.15.
“an acoustic transducer coupled to the first side of the base, the acoustic transducer comprising:
Package substrate 1502 carries microphone sensor 102. Id. at ¶¶ 26, 47, FIGs.1, 15.
“a transducer substrate, a first aperture defined at a first location of the transducer substrate;
Sensor 102 is formed on top of a substrate 106 including a sound inlet opening 120. Id.
“an acoustic transducer diaphragm disposed on the transducer substrate over the first aperture and configured to vibrate in response to an acoustic signal; and
Sensor 102 includes a diaphragm 108 coupled to substrate 106 by an attachment layer 114 and anchor layer 116. Id. Diaphragm is suspended over sound inlet opening 120. Id.
“an acoustic transducer back plate disposed on the transducer substrate axially spaced apart from the acoustic transducer diaphragm over the first aperture; and
Sensor 102 includes top plate 110 mounted on substrate 106, spaced apart from diaphragm 108 over sound inlet opening 120. Id.
“a vibration transducer coupled to the first side of the base, the vibration transducer comprising:
Package substrate 1502 carries vibration sensor 104. Id. at ¶¶ 27, 47, FIGs.1, 15.
“the transducer substrate, a second aperture defined at a second location of the transducer substrate radially spaced apart from the first aperture;
Vibration sensor 104 shares die substrate 106 with microphone sensor 102. Substrate 106 includes a second opening 140 radially spaced apart from sound inlet opening 120. Id.

Vibration sensor 104 includes beam transducers 132 disposed over opening 140. Id. at ¶¶ 27–32, FIGs.1, 2.
“a vibration transducer back plate disposed on the transducer substrate axially spaced apart from the vibration transducer diaphragm over the second aperture; and
Vibration sensor 104 includes top plate 130 fixed on substrate 106 (via attachment layer 114 and anchor layer 116. Id. The two layers space top plate 130 apart from beams 132 located over opening 140. Id.
“an anchor coupled to one of the vibration transducer diaphragm or the vibration transducer back plate, the anchor disposed in the second aperture and suspended freely therewithin.”
Vibration sensor 104 includes proof masses 124, 126 coupled to beam transducers 132 and suspended in opening 140. Id.

Table 2
For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 15 is drawn to “a microphone assembly.” The following table illustrates the correspondence between the claimed assembly and the Han reference.
Claim 15
The Han Reference
“15. (Original) A microphone assembly comprising:
The Han reference describes a vibration sensor package 1500 including an integrated die 100 including a microphone sensor 102 and a vibration sensor 104. Han at ¶¶ 25, 47, FIGs.1, 15.
“a base;
A package substrate 1502 carries substrate 100. Id.

Package substrate 1502 carries microphone sensor 102. Id. at ¶¶ 26, 47, FIGs.1, 15.
“a transducer substrate, a first aperture defined at a first location of the transducer substrate;
Sensor 102 is formed on top of a substrate 106 including a sound inlet opening 120. Id.
“an acoustic transducer diaphragm disposed on the transducer substrate over the first aperture and configured to vibrate in response to an acoustic signal; and
Sensor 102 includes a diaphragm 108 coupled to substrate 106 by an attachment layer 114 and anchor layer 116. Id. Diaphragm is suspended over sound inlet opening 120. Id.
“an acoustic transducer back plate disposed on the transducer substrate axially spaced apart from the acoustic transducer diaphragm over the first aperture; and
Sensor 102 includes top plate 110 mounted on substrate 106, spaced apart from diaphragm 108 over sound inlet opening 120. Id.
“a vibration transducer coupled to the base, the vibration transducer comprising:
Package substrate 1502 carries vibration sensor 104. Id. at ¶¶ 27, 47, FIGs.1, 15.
“the transducer substrate, a second aperture defined at a second location of the transducer substrate radially spaced apart from the first aperture;
Vibration sensor 104 shares die substrate 106 with microphone sensor 102. Substrate 106 includes a second opening 140 radially spaced apart from sound inlet opening 120. Id.
“a vibration transducer diaphragm disposed on the transducer substrate over the second aperture;
Vibration sensor 104 includes beam transducers 132 disposed over opening 140. Id. at ¶¶ 27–32, FIGs.1, 2.
“a vibration transducer back plate disposed on the transducer substrate axially spaced apart from the vibration transducer diaphragm over the second aperture; and
Vibration sensor 104 includes top plate 130 fixed on substrate 106 (via attachment layer 114 and anchor layer 116. Id. The two layers space top plate 130 apart from beams 132 located over opening 140. Id.
and
Vibration sensor 104 includes proof masses 124, 126 coupled to beam transducers 132 and suspended in opening 140. Id.
“an integrated circuit configured to receive a vibration signal from the vibration transducer and the acoustic signal from the acoustic transducer and generate an output responsive to the vibration signal and the acoustic signal.”
Package substrate 1502 supports an application-specific integrated circuit (ASIC) 1504 that receives signals from sensors 102, 104 and outputs a signal over conductor 1508 or through other conventional techniques, like bumps. Id. at ¶¶ 48, 49, FIG.15.

Table 3
For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 17 depends on claim 15, and further requires the following:
“further comprising at least one of a second acoustic transducer diaphragm or a second vibration transducer diaphragm.”
Han’s vibration sensor 104 similarly includes two beam transducers 132. Han at FIGs.1, 2. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 21 is drawn to “a vibration transducer.” The following table illustrates the correspondence between the claimed transducer and the Han reference.
Claim 21
The Han Reference

The Han reference describes a vibration sensor 104. Han at ¶¶ 26, 27, 47, FIGs.1, 15.
“a first substrate portion;
Vibration sensor 104 is carried by a die substrate 106. Id. Substrate 106 includes an opening 140. Id.
“a first electrode coupled to the first substrate portion and positioned over a first aperture in the first substrate portion;
Vibration sensor 104 includes a top plate 130, which is configured as a fixed sensor electrode. Id. Top plate 130 is fixed on substrate 106 (via attachment layer 114 and anchor layer 116. Id. The two layers space top plate 130 apart from substrate 106 and over opening 140. Id.
“a second electrode disposed between the first substrate portion and the first electrode, the second electrode spaced axially from the first electrode;
Vibration sensor 104 includes beam transducers 132, which are configured as movable sensor electrodes. Id. Beam transducers 132 are disposed apart from top plate 130 and disposed between top plate 130 and substrate 106. Id. at ¶¶ 27–32, FIGs.1, 2.
“and an anchor coupled to the 
Vibration sensor 104 includes proof masses 124, 126 coupled to beam transducers 132 (second electrodes) and suspended in opening 140. Id.

Table 4
For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 23 depends on claim 21, and further requires the following:
wherein the anchor is coupled to the second electrode.

Claim 26 depends on claim 21, and further requires the following:
“an acoustic transducer comprising:
a second substrate portion;
a first acoustic electrode coupled to the second substrate portion and positioned over a second aperture in the second substrate portion; and
a second acoustic electrode disposed between the substrate and the first acoustic electrode, the second acoustic electrode spaced axially from the first acoustic electrode, wherein the first and second acoustic electrodes are movable relative to each other in response to sound.
Han’s die 100 includes vibration sensor 104 and a microphone sensor 102. Id. at ¶ 26, FIG.1. Sensor 102 is formed on top of the same substrate 106 that holds vibration sensor 104 and includes a sound inlet opening 120. Id. Sensor 102 includes a diaphragm 108 coupled to substrate 106 by an attachment layer 114 and anchor layer 116. Id. Diaphragm is suspended over sound inlet opening 120. Id. Diaphragm 102 is a movable electrode. Id. Sensor 102 includes a top plate 110 mounted on substrate 106, spaced apart from diaphragm 108 over sound inlet opening 120. Id. Top plate 110 is configured as a fixed electrode. Id. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 27 depends on claim 26, and further requires the following:

the integrated circuit, the vibration transducer and the acoustic transducer disposed in the housing, the acoustic transducer acoustically coupled to the sound port, and the integrated circuit electrically coupled to the acoustic transducer and to the vibration transducer.
Han describes including die 100 (including microphone sensor 102 and vibration sensor 104) and an associated ASIC 1504 in a package housing 1500. Han at ¶¶ 47–50, FIG.15. Package 1500 includes a substrate 1502 and a cover 1510. Id. A die attach material 1506 affixes die 100 and ASIC 1504 to package substrate 1502, which includes a sound inlet port 1512 that communicates with sound inlet opening 120 of microphone sensor 102. Id. Die 100 and ASIC 1504 are connected via wire 1508, or another technique, such as flip-chip bump connections. Id. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 28 depends on claim 27, and further requires the following:
the first substrate portion and the second substrate portion constitute a common substrate, wherein first aperture is spaced apart from the second aperture.
Han describes implementing microphone sensor 102 and vibration sensor 104 on the same substrate 106 with two radially separated apertures. Han at ¶¶ 26, 41, FIG.1. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 29 depends on claim 28, and further requires the following:
wherein the housing comprises a surface-mountable interface with contacts electrically coupled to the integrated circuit.
Id. at ¶ 54, FIG.16. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 31 depends on claim 21, and further requires the following:
“wherein at least one of the first electrode and the second electrode is a back plate.”
Vibration sensor 104 includes a top plate 130, which is configured as a fixed sensor electrode, like the claimed back plate. Compare Spec. at FIG.2 (element 180) with Han at ¶¶ 26, 27, 47, FIGs.1, 15 (element 130). For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Claim 32 depends on claim 1, and further requires the following:
“the vibration transducer diaphragm moves relative to the vibration transducer back plate responsive to vibration; and
the vibration transducer generates an electrical signal indicating the relative movement of the vibration transducer diaphragm with respect to the vibration transducer back plate.”
Similarly, Han’s beam transducers 132 move relative to top plate 130, corresponding to the claimed back plate. Han at ¶ 31. Because transducers 132 and top plate 130 are configured as pair of capacitive electrodes, this configuration causes Han’s vibration sensor 104 to generate an electrical signal (within an ASIC) indicating relative movement between transducers 132 and top plate 130. Id. For the foregoing reasons, the Han reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 16, 22 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Han and US Patent Application Publication 2007/0214891 (published 20 September 2007) (“Robert”).
Claims 4, 9, 10, 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Han and US Patent Application Publication 2019/0342672 (published 07 November 2019) (“Cai”).
Claims 6 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Han and US Patent Application Publication 2020/0204925 (effectively filed 30 November 2017) (“Zou”).
Claims 7, 11–13, 19, 20, 24, 25 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Han and US Patent Application Publication 2006/0144143 (published 06 July 2006) (“Gogoi”).
Claim 3 depends on claim 1, and further requires the following:
“wherein the anchor extends through a third aperture defined within one of the vibration transducer diaphragm or the vibration transducer back plate.”
Claim 16 depends on claim 15, and further requires the following:
“wherein the anchor extends through a third aperture defined within one of the vibration transducer diaphragm or the vibration transducer back plate.”
Claim 22 depends on claim 21, and further requires the following:
“wherein the anchor is coupled to the first electrode via structure disposed through an aperture in the second electrode.”
Han’s proof masses 124, 126 are suspended freely from beam transducers 132 in opening 140, corresponding to the claimed second aperture. Han at FIG.1. Masses 124, 126 do not extend through a third aperture in beam 132 or top plate 130, which also correspond to the claimed second electrode. Id. The Robert reference describes an alternative vibration sensor where a proof mass M is suspended in an aperture made in a combed back plate AF, and then suspends beyond the upper bounds of the back plate. Robert at ¶¶ 33–38, FIGs.1, 2. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly configure Han’s vibration sensor. For example, masses 124, 126 would be suspended from transducers 132 and hang in opening 140. Transducers 132 would be modified to be positioned above top plate 130. Masses 124, 126 would then 
Claim 33 depends on claim 21, and further requires the following:
“wherein the first electrode is a vibration transducer diaphragm.”
Han’s first electrode 130 is a top plate or back plate, not a vibration transducer diaphragm. That role is filled by beam transducers 132. The obviousness rejection of claim 22, incorporated herein, however, addresses the obviousness of implementing Han’s beam transducers 132 as first electrodes, or vibration transducer diaphragms, positioned above a combed back plate. For the foregoing reasons, the combination of the Han and the Robert references makes obvious all limitations of the claims.
Claim 4 depends on claim 1, and further requires the following:
“further comprising at least one of an inward facing corrugation or an outward facing corrugation on at least one of the vibration transducer diaphragm, the vibration transducer back plate, the acoustic transducer diaphragm, or the acoustic transducer back plate.”
Claim 9 depends on claim 8, and further requires the following:
“wherein the vibration transducer diaphragm includes a corrugation extending away from the vibration transducer back plate.”
Claim 10 depends on claim 9, and further requires the following:
“wherein the anchor has a first end and a second end opposite each other and the first end is coupled to the corrugation.”
Claim 14 depends on claim 8, and further requires the following:
“further comprising a plurality of protrusions extending inwardly from at least one of the acoustic transducer back plate or the vibration transducer back plate.”
Han’s diaphragm 108 and beam transducers 132 are depicted as planar, without corrugations or protrusions. Han at FIG.1. The Cai reference suggests adding corrugations to a MEMS diaphragm to increase surface area, increasing capacitance, and thereby increasing sensitivity. Cai at ¶¶ 22–28, FIGs.1, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly add corrugations to Han’s diaphragm See Cai at FIGs.3, 4, 6. For the foregoing reasons, the combination of the Han and the Cai references makes obvious all limitations of the claims.
Claim 6 depends on claim 5, and further requires the following:
“wherein the acoustic transducer back plate is disposed between the acoustic transducer diaphragm and the second acoustic transducer diaphragm, the vibration transducer back plate is disposed between the vibration transducer diaphragm and the second vibration transducer diaphragm, and the anchor is coupled to the vibration transducer diaphragm or the second vibration transducer diaphragm.”
Claim 18 depends on claim 17, and further requires the following:
“wherein the acoustic transducer back plate is disposed between the acoustic transducer diaphragm and the second acoustic transducer diaphragm, the vibration transducer back plate is disposed between the vibration transducer diaphragm and the second vibration transducer diaphragm, and the anchor is coupled to the vibration transducer diaphragm or the second vibration transducer diaphragm.”
This claim requires that both the acoustic transducer and vibration transducer include a back plate sandwiched between two diaphragms. The vibration transducer further couples its anchor to one of the diaphragms. Han’s sensors 102, 104 include top/back plates 110, 130, with at least one diaphragm 108, 132 located below the top plate. Neither sensor includes a second diaphragm located above the sensor’s top plate.
Id. at ¶ 38. Accordingly, it would have been obvious to alter each of Han’s sensors 102, 104 to include a second diaphragm or beam covering top plates 110, 130, and sandwiching top plates 110, 130 between the second diaphragm and first diaphragms 108, 132. For the foregoing reasons, the combination of the Han and the Zou references makes obvious all limitations of the claims.
Claim 7 depends on claim 1, and further requires the following:
“further comprising a protrusion extending from a base into the second aperture.”
Han does not include a protrusion from package substrate 1502 into opening 140. Han at FIG.15. The Gogoi reference, however, suggests adding travel stop structures to proof masses to prevent them from moving beyond a safe distance, which could lead to damage. Gogoi at Abs., ¶¶ 18–21, FIGs.1, 3. Gogoi’s solution adds an annular first stop element 302 to a proof mass 124 and a complementary stop element 304 protruding from a base, depicted as a protective cap 132. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly add first stop elements to Han’s proof masses124, 126, and second stop elements to substrate 1502 to prevent masses 124, 126 from moving past a safe lateral, 
Claim 11 depends on claim 10, and further requires the following:
“wherein the anchor comprises a central aperture.”
Claim 12 depends on claim 11, and further requires the following:
“wherein at least a portion of the protrusion extends past the second end and into the central aperture of the anchor.”
Claim 13 depends on claim 12, and further requires the following:
“wherein the protrusion is configured to limit movement of the second end of the anchor relative to the first end of the anchor.”
Claim 19 depends on claim 15, and further requires the following:
“wherein the anchor defines a central aperture.”
Claim 20 depends on claim 19, and further requires the following:
“further comprising a protrusion extending from the base, wherein the protrusion extends past the second end and into the central aperture of the anchor and is configured to limit movement of the second end relative to the first end of the anchor.”
The obviousness rejection of claim 7, incorporated herein, shows the obviousness of adding an annular stop element to Han’s proof masses 124, 126. These would define a central aperture similar to the central aperture described by Gogoi. See Gogoi at ¶¶ 18–21, FIG.3. Another stop portion, like Gogoi’s stop portion 304, would extend from Han’s package substrate 1502 into the stop portion (e.g., Gogio’s stop portion 302) on masses 124, 126. See id. Accordingly, the package substrate’s stop portion would limit the travel of the masses stop portion, and thereby the travel of the masses. See id. For the 
Claim 24 depends on claim 21, and further requires the following:
“wherein the anchor is a single proof mass and a support member is disposed at least partially about the anchor.”
Claim 25 depends on claim 21, and further requires the following:
“wherein the anchor comprises two proof masses spaced apart and a support member is located between the two proof masses.”
Claim 30 depends on claim 21, and further requires the following:
“further comprising a support member located adjacent to the anchor wherein the support member limits lateral displacement of the anchor.”
Han describes vibration sensor 104 as including one or more beam transducers 132 with one or more proof masses 124, 126. Han at ¶ 29, FIG.1. Accordingly, Han contemplates embodiments including a single proof mass and two proof masses. The obviousness rejection of claim 7, incorporated herein, further shows based on the teachings of Gogoi the obviousness of adding travel stop structures to Han’s vibration sensor to limit the lateral and axial displacement of proof masses 124, 126. Though the Gogoi reference describes one particular embodiment, one of ordinary skill would be able to easily derive a multitude of variations in shape and position to travel stops in any number of ways to achieve the known purpose of limiting the movement of proof masses 124, 126. See Gogoi at ¶ 19 (describing variations in travel stop design and position). See also MPEP §§ 2144.04(IV)(B), (VI)(A), (C) (discussing the prima facie obviousness of simply varying size, shape, 
Summary
Claims 1–33 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Applicant’s Reply at 10–16 (02 June 2021) includes comments pertaining to the rejections included in this Office action. Applicant notes in the Reply at 10–12 that claim 1 recites “ a vibration transducer diaphragm.” The Han reference similarly describes a set of beam transducers 132 (beam 122, beam 128). Applicant draws a distinction between the claimed vibration transducer diaphragm and Han’s beam transducers 132. Particularly, Applicant states that the claimed diaphragm corresponds to a movable membrane structure, such as in a capacitive microphone. Though the Examiner agrees that the claimed vibration transducer diaphragm includes a movable membrane structure akin to those found in capacitive microphones, the claimed diaphragm may reasonably include other devices and that Han’s beam transducers are not necessarily excluded from Applicant’s definition. 
Han’s beam transducers may be fairly characterized as an array of flexible beams. The prior art uses the term diaphragm to refer to similar arrangements of beams. Cf. Voss (US 2020/0211521) at Abs., ¶¶ 31, 35–37, FIG.1 (describing a diaphragm made of several cantilevered beams 102, 103, 107). Accordingly, the claimed “vibration transducer diaphragm,” is reasonably construed as including Han’s beam transducers 132. Moreover, Han’s beam transducers 132 operate like capacitive membranes as explained by Han at ¶ 31. Han describes that transducers 132 move relative to a top plate 130, producing a varying capacitance that is converted into an electrical signal by an ASIC. Id. Han also describes that transducers 132 are constituted of the same material as diaphragm 108. Id.
Applicant further notes in the Reply at 13–14 that Han’s beam transducer couples directly to proof masses 124, 126, so it cannot correspond to the claimed first electrode of claim 21. This might be true, but the rejection draws a correspondence between proof masses 124, 126 and the claimed second electrode while drawing a correspondence between top plate 130 and the claimed first electrode.
This Office action has been updated to address the new claims. Applicant’s remaining points in the Reply at 15–16 either have already been addressed in the new/updated rejections, or have already been addressed in the foregoing response to arguments. For the foregoing reasons, Applicant has not persuasively established any error in this Office action, and all the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/20/2021